DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Status of Claims
This is non-final office action for a Request for Continued Examination (RCE) Application Serial No. 16/029,270 filed on 10/19/2021. Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 have been examined and fully considered.
Claims 1, 9 and 16 have been amended.
Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 are pending in Instant Application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "sufficiently" in claim(s) 1, 9 and 16 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, 9 and 16 recites in the  limitation “match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations” renders the claim indefinite because is it unclear whether or not the claim language is indicating “the passing situation” previously presented or not. Furthermore, the Examiner interprets that the data is collected from the autonomously vehicle operated by the human drivers and not necessarily collecting from the human drivers.
 Claims 1, 9 and 16 recites in the limitation “…identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line” renders the claim indefinite because is it unclear and that the claim language is indicating that the centerline is in the middle of the lane instead of the roadway. The Examiner is interpreting the limitation as “…identifying a type of centerline that is center of a roadway as either a solid center line or a dashed center line”.
Claim 1 recites the limitation “the matched real world data” in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1, 9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
receiving and/or match information regarding “a posted speed limit”.

All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claim 1, 9 and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7, 9, 11, 14, 16, and 18 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4, 7, and 8 are directed to a system. Therefore, claims 1-2, 4, and 7 are within at least one of the four statutory categories. 
Claims 9, 11 and 14 are directed to a method. Therefore, claims 9, 11 and 14-15 are within at least one of the four statuary categories.
Claims 16 and 18 are directed to a non-transitory computer-readable storage medium. Therefore, claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract 
Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A system, comprising: 
	an imaging device; and 
	processing circuitry configured to 
	receive information from the imaging device, 
	receive information from a positioning system, 
	identify variables to a left side and a right side of an autonomous vehicle based on the information received from the imaging device, 
	determine whether the identified variables sufficiently identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, 
	in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and 
	plan a path of the autonomous vehicle based on the matched real world data, 
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line, 
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “identify variables to a left side and a right side of an autonomous vehicle…” in the context of the claim, an individual could identify objects/variables in his and/or her mind. Similarly, the limitations of “determine whether the identified variables sufficiently identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist” and “in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system” in the context of the claim, an individual would be able to determine whether the identified variables/objects are detected and identify a cyclist passing situation or not. The limitation “match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations” in the context of the claim, an individual would be able to evaluate the cyclist passing situation. Furthermore, the limitation “plan a path of the autonomous vehicle based on the matched real world data” in the context of the claim, an wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line” in the context of the claim, an individual would be able identifying the centerline adjacent lane whether it being a solid center line or a dashed center line in the cyclist passing situation. For the limitation “the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane” in the context of the claim, the driver would be able to identify if the cyclist is traveling in a bike lane, and determine that the cyclist passing situation arises when the cyclist is not traveling in the bike lane. Lastly, “the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit” in the context of the claim, the driver is able to determine when a passing situation arises and traverse the path to pass the cyclist without exceeding a posted speed limit. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A system, comprising: 
	an imaging device; and 
	processing circuitry configured to 
	receive information from the imaging device, 
	receive information from a positioning system, 
	identify variables to a left side and a right side of an autonomous vehicle based on the information received from the imaging device, 
	determine whether the identified variables sufficiently identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, 
	in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and 
	plan a path of the autonomous vehicle based on the matched real world data, 
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line, 
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
	Regarding the additional limitations of an autonomous vehicle system that uses processing circuitry to receive information from the imaging device and the positioning system to identifying and determine a cyclist passing situation and path to take without exceeding the posted speed limit, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, the processor circuitry, an imaging device, a positioning system in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function for an autonomous vehicle system determining a cyclist driving situation) 
	For the additional limitations where a system compromising:
	receive information from the imaging device, 
	receive information from a positioning system.
	These limitations are considered as insignificant extra-solution (pre-solutionary) activity because they are merely data gathering.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Dependent claim 2 includes limitations that recite an abstract idea (emphasized below)
and will be used as a representative claim for the remainder of the 101 rejection. Claim 2 recites:
	The system of claim 1, further comprising: 
	a positioning system, wherein the positioning system utilizes maps accessible by the processing circuitry.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “utilizes maps” in the context of the claim, an individual could use maps to determine a location. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	The system of claim 1, further comprising: 
	a positioning system, wherein the positioning system utilizes maps accessible by the processing circuitry.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
	Regarding the additional limitations of an autonomous vehicle system that uses processing circuitry to receive information from the positioning system utilizes maps accessible by the processing circuitry, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, the system, a positioning system and the processing circuitry in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract 
	Dependent claims 4 and 7 recite the limitations that further elaborates on the abstract idea present in claim 1 and claims 4 and 7 are rejected for reason(s) stated above.
	Claim 9 is similar to claim 1 the claims are rejected for reason(s) stated above.  Therefore claim 9 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claims 11 and 14 recite limitations analogous to the abstract idea present in claims 4 and 7, therefore claims 11 and 14 are rejected for reason(s) stated above.
Claim 16 is similar to claim 1, the claim is rejected for reason(s) stated above.  Therefore claim 16 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Dependent claims 18 recites limitations analogues to the abstract idea present in claim 4 and claim 18 are rejected for reason(s) stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar et al. (US 9,014,905; of record) in view of Hassani et al. (US 2017/0144657), and further in view of Zhu et al. (US 8,195,394), and further in view of Anthony et al. (US 2019/0012574), and further in view of Kazemi et al. (US 2019/0235499; of record).
	Regarding Claim 1, Kretzschmar discloses a system (see at least Fig. 2), comprising: 
	an imaging device (see at least Figure 1,  Radar 130, LIDAR 132, Camera 134; and col. 5, line 17-25, The sensor system 104 may include a number of sensors configured to sense information about an environment in which the automobile 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors); and 
	processing circuitry (see at least col. 11, lines 14-16, FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process) configured to 
receive information from the imaging device (see at least col. 12, lines 30-33, The computing device may be configured to receive the images or video and identify, using image processing techniques for example, objects depicted in the image or the video; col. 13, lines 7-12, the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects), 
	receive information from the positioning system (see at least col. 8, lines 10-12, the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126), 
	identify variables to a left side and a right side of an autonomous vehicle (see at least col. 11, lines 45-53, the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road), and/or behind the autonomous vehicle, for example (e.g., such as another vehicle travelling behind the autonomous vehicle that may be ready to pass the autonomous vehicle and perhaps enter the identified region(s))) based on the information received from the imaging device (see at least col. 13, 7-12, the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects).
	Kretzschmar does not explicitly teach
	determine whether the identified variables sufficiently identify a cyclist passing situation  based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, 
	in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and 
	plan a path of the autonomous vehicle based on the matched real world data, 
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line, 
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Hassani teaches
FIG. 3 continues to depict arbitration between the collision avoidance system 12, the controller 14, and the transceiver 16, as well as depicting maneuver execution of the vehicle 10. After analyzing the environment external to the vehicle 10, the collision avoidance system 12 determines a potential trajectory 38 for the vehicle 10. The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22) based on the information received from the imaging device (see at least Para. [0012], lines 12-20, The collision avoidance system 12 may use a navigation system 18 as well as a vision system 17 to exchange information, via the communication transceiver 16, with the cyclist. The vision system 17 may use onboard cameras, ultrasonic sensors, or any other sensor that may detect vehicle surroundings. The vision system 17 may use the cameras and the ultrasonic sensors either individually or simultaneously to accurately depict the surroundings of the vehicle), the cyclist passing situation being a situation in which the…vehicle passes the cyclist (see at least Para. [0027], By instructing the controller 14 to adjust various vehicle features, the collision avoidance system ensures that the cyclist 22 is not surprised by the passing vehicle 10 and is able to maintain control as the vehicle 10 passes the cyclist 22. The collision avoidance system 12 ensures that the vehicle 10 safely maneuvers around the cyclist 22), 
	in a case when the cyclist passing situation is not sufficiently identified (see at least Para. [0032], lines 5-19, the collision avoidance system 12 makes a determination that execution of a possible maneuver is safe at 82 based on inputs received from the vehicle systems indicative of the surrounding vehicle environment, the roadway characteristics, possible roadway of obtrusion, and the roadway condition. If the collision avoidance system 12 determines that crossing into the adjacent lane is not safe at 82, the collision avoidance system 12 instructs the controller to alert the occupant that a maneuver will not be attempted due to safety considerations at 84 and the control logic continues to process the input data at 62. Alerting the occupant that a maneuver may not be executed due to safety considerations at 84 allows the occupant to verify the accuracy of the determination made by the collision avoidance system 12 at 82) based on the information received from the imaging device alone (see at least Para. [0021], The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10. Likewise, if the probability of the potential trajectory 38 is below the preset threshold, the collision avoidance system 12 aborts the maneuver. This will be discussed in more detail with reference to FIG. 4.), identify the cyclist passing situation based on the information from the imaging device and the positioning system (see at least Para. [0012], The vision system 17 may use onboard cameras, ultrasonic sensors, or any other sensor that may detect vehicle surroundings. The vision system 17 may use the cameras and the ultrasonic sensors either individually or simultaneously to accurately depict the surroundings of the vehicle. The navigation system 18 may use map data and global positioning system data to transfer information Such as vehicle speed, vehicle trajectory, and the roadway environment),
	…
wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line (see at least Abstract: The collision avoidance path is based on map data identifying a marking type for a traveling lane such that the path crosses the lane when the marking type is broken and does not cross the lane when the marking type is solid ***Examiner interprets as the vehicle approaches the lane traveling within driving environment while the vehicle system is identifying a type of centerline of a road where the marking type is solid***; Para. [0020], The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22. The potential trajectory 38 may be analyzed by the collision avoidance system 12 and include instances such as crossing into the second lane 30 or biasing the vehicle 10 within the first lane 24. These determinations are again evaluated based on the roadway characteristics 34 and the roadway environments 36, as discussed above. For example, the collision avoidance system 12 verifies that the potential trajectory 38 will not intersect with the adjacent vehicle 28 or the cyclist 22. Likewise, the collision avoidance system 12 verifies that the potential trajectory 38 is a legal and safe maneuver for the vehicle 10) or a dashed center line (see at least Para. [0018], The vision system 17 may be used to identify and confirm the type of lane markings 34 on the road 26. For example, the navigation system 18 may instruct the collision avoidance system 12 that the vehicle 10 is traveling on a highway and the vision system 17 may identify the dashed yellow lines consistent with the lane markings of a highway. The vision system 17 may also be used to identify any other type of lane marking commonly used on the road 26, such as but not limited to, double yellow lines, single white lines, or a single yellow line with an adjacent dashed yellow line),
Referring to FIGS. 2 and 3, a schematic depiction of the vehicle 10 using the collision avoidance system 12 is shown. FIG. 2 depicts identification of a cyclist 22 within a first lane 24 of a road 26), the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane (see at least Figure 3) and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account (see at least Para. [0020], FIG. 3 continues to depict arbitration between the collision avoidance system 12, the controller 14, and the transceiver 16, as well as depicting maneuver execution of the vehicle 10. After analyzing the environment external to the vehicle 10, the collision avoidance system 12 determines a potential trajectory 38 for the vehicle 10. The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22; and Para. [0021], The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Kretzschmar and combine determine whether the identified variables sufficiently identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line, the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a…lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021the cyclist passing situation and the path of the autonomous vehicle is planned taking into account… as taught by Hassani. One of ordinary skill in the art would have been motivated to make this modification in order to improve cyclist safety by adjusting the vehicle trajectory to compensate for the cyclist (see at least Para. [0013]).
	Neither Kretzschmar nor Hassani does not explicitly teach
	…identifying if the cyclist is traveling in a bike lane…
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and
	plan a path of the autonomous vehicle based on the matched real world data, 
	…, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	…the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Zhu teaches
object 620 appears within bike lane 420, and the computer may identify object 620 as a bicyclist based on its location in the bicycle lane identifier)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Kretzschmar in view of Hassani and combine …identifying if the cyclist is traveling in a bike lane… as taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to avoid injury to nearby people or the vehicle by maintaining a safe minimum distance (col. 9, lines 61-62).
	The combination of Kretzschmar, Hassani and Zhu does not explicitly teach
	match the identified cyclist passing situation with real world data collected from human drivers driving in corresponding situations, and
	plan a path of the autonomous vehicle based on the matched real world data, 
	…, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	…the path of the autonomous vehicle is planned taking into account whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Anthony teaches
	match the identified cyclist passing situation (see at least Para. [0036], In step 214, the prediction engine 114 uses the trained model from the model training system 112 to predict the actual, “real-world” or “live data” behavior of people on or near a road. In one embodiment, the prediction engine 114 receives “live data” that matches the format of the data used to train the trained model) with real world data collected from human drivers driving in corresponding situations (see at least Abstract: A computing device receives an image and a video segment of a road scene, the first at least one of an image and a video segment being taken from a perspective of a participant in the road scene and then generates stimulus data based on the image and the video segment. Stimulus data is transmitted to a user interface and response data is received, which includes at least one of an action and a likelihood of the action corresponding to another participant in the road scene), and
	plan a path of the autonomous vehicle based on the matched real world data (see at least Para. [0069], These summary statistics are an estimate of what the summary statistics would be for a collection of human observers who were shown a derived stimulus of the camera data as in step 504. The estimates summary statistics are therefore the system's best answer to the question “does this cyclist intend to enter the path of the vehicle.” The vehicle is therefore able to make a guess 1006 about the intention of the cyclist that is closely matched to the guess that a human driver would make in that same situation; and Para. [0070],  In the case of an autonomous car, these predictions can be used to make inferences about the intent of road users such as cyclists 1002, other motorists 1008, and pedestrians 1014 to cross into the path of the car, as well as whether the road users are aware of the car and its future path. They can also be used to predict whether other road users would be surprised, welcoming, or aggressively unwelcoming if the car were to engage in maneuvers which would take it into the path of another road user).
***The Examiner notes that the combination of Kretzschmar, Hassani and Zhu address planning a path of autonomous vehicle, however, Anthony was brought in the teach where path of the autonomous vehicle based on the matched real world data***
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Kretzschmar, Hassani 
	 Neither Kretzschmar nor Hassani, Zhu or Anthony explicitly teach	 
	…the path of the autonomous vehicle is planned whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit.
	However, in the same field of endeavor, Kazemi teaches:
	…the path of the autonomous vehicle is planned whether the autonomous vehicle can pass the cyclist without exceeding a posted speed limit (see at least Para. [0106], lines 4-17, The motion plan data 134 can include vehicle actions with respect to the objects proximate to the vehicle 108 as well as the predicted movements. For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 108 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 108 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Kretzschmar, Hassani, 
	Regarding claim 2, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Kretzschmar further teaches the system comprising:
	a positioning system (see at least col. 5, lines 19-21, the sensors of the sensor system include a Global Positioning System (GPS) module 126), wherein the positioning system utilizes maps (see at least col. 8, lines 11-13, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the automobile 100) accessible by the processing circuitry (see at least col. 11, lines 14-22, each block in FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process. For the sake of example, the method 300 shown in FIG. 3 will be described as implemented by an example computing device, such as the computing device 111 in FIG. 1. The method 300 can also be described as implemented by an autonomous vehicle, as the computing device may be onboard the vehicle or may be off-board but in wireless communication with the vehicle).
	Regarding claim 7, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Kretzschmar further teaches wherein the cyclist passing situation being based the information received from the imaging device includes identifying oncoming traffic in an adjacent lane (see at least Kretzschmar: col. 11, lines 36-49, the computing device may analyze a plurality of data points in order to identify one or more objects in the autonomous vehicle's environment, such as pedestrians, traffic control objects ( e.g., stop signs, traffic cones, traffic lights), construction equipment, buildings, and vehicles (e.g., cars, trucks, bicycles), among other objects, ahead of the autonomous vehicle on the road. Additionally or alternatively to identifying objects ahead of (or substantially in front of) the autonomous vehicle (e.g., in substantially the same lane as the autonomous vehicle or an adjacent lane), the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road)). 
	Regarding Claim 8, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Kretzschmar further teaches wherein the planned path of the autonomous vehicle (see at least col. 8, lines 5-8, The navigation and pathing system 148 may be any system configured to determine a driving path for the automobile 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the automobile 100 is in operation) is displayed in the autonomous vehicle (see at least col. 4, lines 31-33, The computing device 111 may be configured to generate a display of images on and receive inputs from the user interface 112).
	Regarding Claim 9, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.	
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.
	Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Kretzschmar further teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer (see at least Kretzschmar: col. 4, lines 5-8, a non-transitory
computer-readable medium, which has program instructions stored thereon that are executable by at least one processor to provide the functionality), cause the computer to perform a method, the method comprising…
	Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar, Hassani, Anthony and Kazemi as applied to claims 1, 9 and 16 above, and further in view of Tiwari et al. (US 2018/0267558).
	Regarding claim 4, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Neither Kretzschmar nor Hassani, Zhu, Anthony or Kazemi explicitly teach wherein the cyclist passing situation being based on the information received from the imaging device includes identifying a type of road shoulder including paved or unpaved.
	However, in the same field of endeavor, Tiwari teaches
	the imaging device (Para. [0036], lines 1, The image sensors 112 * Examiner interprets the image sensor as the imaging device) includes identifying a type of road shoulder including paved or unpaved (see at least Tiwari: Para.  [0084], lines 8-13, determining that a shoulder region exists, that the shoulder region is suitable for pulling over the vehicle (e.g., sufficiently wide, sufficiently well -paved, sufficiently free of debris, etc.), decelerating and laterally moving the vehicle to the shoulder region, and any other suitable activities).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the system according to claim 1 taught in the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi and combine the imaging device identifying a type of road shoulder including paved or unpaved taught by Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to improve accuracy of determining characteristics of vehicle surroundings (e.g., detecting the presence objects in the vicinity of the vehicle, foreign vehicles in regions around the vehicle, lane line locations on the roadway, etc.) and/or vehicle movement characteristics (e.g., which can thereby enable appropriately generated and/or timed vehicle control inputs) (see at least Para. [0025], lines 8-14).
	Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/5/2021